Response to Amendment
The applicant’s remarks filed June 20, 2022 has been entered. Applicant’s arguments/remarks presented in response to the Non-Final Office Action mailed December 21, 2021 has been entered. 
Claims 1-8, 10-11, and 14 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has presented arguments which the examiner indicated as effective in the applicant-initiated interview dated June 16, 2022. The previous rejection to independent claim 1 has been withdrawn. 
The Double Patenting rejection filed in the Non-Final Office Action mailed December 21, 2021 has been withdrawn because the copending Application No. 16/349,424 has been Abandoned. 

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1 and its dependent claims 2-8, 10-11, and 14, the prior art fails to teach the claimed relationship between AS and AG of ("1.2 x AG < AS < 1.8 AG"), which is a result-effective variable that is not identified in the prior art. Regarding independent claim 1, the primary reference Jung teaches (Fig. 1, 5, and 7): A tension clamp (110) for elastically holding down a rail (60) for rail vehicles, the rail comprising a foot (61), a web that is supported on the foot and a rail head carried by the web (Fig. 1), the tension clamp (110) comprising: a loop-shaped central section (Fig. 5), with two legs (annotated Fig. 5 below) and a base section (111) that connects the legs to one another, wherein a free end face of the base section (111) faces a front face (annotated Fig. 7 below), a free upper face of the loop-shaped central section faces an upper face of the tension clamp (annotated Fig. 5 below) and the legs of the loop-shaped central section face with their ends, which face away from the base section (111), face a rear face of the tension clamp (annotated Fig. 5 below), two torsional sections (112), one of which in each case is connected to an end of one of the legs of the loop- shaped central section that faces away from the base section (annotated Fig. 5 below), wherein the two torsional sections (112) lead away laterally in an outwards direction in each case starting from the leg that is allocated to the two torsional sections respectively (annotated Fig. 5 below) and wherein the torsional sections (112) have a supporting zone on a lower face (Jung, paragraph 0023, lines 1-3) by means of which the tension clamp is supported on a component (120) that bears them during use; and two supporting arms (113), one of which in each case is connected to an end of one of the two torsional sections (112) that faces away from the allocated leg of the loop-shaped central section (annotated Fig. 5 below), wherein the supporting arms (113) run in the direction of a front face of the tension clamp (annotated Fig. 5 below) and in each case have a spring section (annotated Fig. 5 below) curved towards an upper face of the tension clamp (annotated Fig. 5 below) and a support section (114) that ends at a free end of the supporting arm (annotated Fig. 5 below), the free end of which support section (114) has a supporting zone by means of which the supporting arm in question is supported on the foot of the rail to be fastened during use (Jung, paragraph 0025, lines 1-3), wherein the support sections (114) of the supporting arms (113) each point laterally outward relative to the loop-shaped central section of the tension clamp (110) such that when the tension clamp (110) is viewed from above straight lines (annotated Fig. 5 below) that connect the center of the supporting zones (114) of the supporting arms (113) to the center of the supporting zone of the torsional section (112) allocated to the respective supporting arm (113) intersect in an area located on the rear face of the tension clamp (annotated Fig. 7 below). 
While Jung further teaches (Fig. 1,5, and 7): for a distance, AS (annotated Fig. 7 below), measured parallel to a symmetrical axis (annotated Fig. 7 below) of the tension clamp (110) between the center of the supporting zones (114) of the supporting arms (113) and a point of intersection of the straight lines (annotated Fig. 7 below) which connect the center of the supporting zones (114) of the supporting arms (113) respectively to the center of the support zones of the torsional section (112) allocated to the respective supporting arm (113) and for a distance AG (annotated Fig. 7 below) that is also measured parallel to the symmetrical axis (annotated Fig. 7 below) between the supporting zones (114) of the supporting arms (113) and the centers of the supporting zones of the torsional sections (112), the examiner finds no obvious reason to modify Jung to achieve the claimed ratio between AS and AG of ("1.2 x AG < AS < 1.8 AG"), which is a results-effective variable. Such a modification would require improper hindsight reasoning. 

    PNG
    media_image1.png
    426
    543
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    574
    611
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see (Page 2, line 5 – page 3, line 9), filed June 20, 2022, with respect to independent claim 1 have been fully considered and are persuasive.  The Rejection under 35 U.S.C. 103 of Claim 1 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617